Citation Nr: 1647064	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undiagnosed illness manifested by arthralgia. 

2. Entitlement to service connection for undiagnosed illness manifested by arthralgia (joint pain), to include left knee degenerative joint disease (DJD), right knee strain, right elbow strain, and left elbow strain.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undiagnosed illness manifested by chronic fatigue.

4.  Entitlement to service connection for an undiagnosed illness manifested by chronic fatigue, to include chronic fatigue syndrome.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by difficulty sleeping and forgetfulness. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include: a mood disorder, posttraumatic stress disorder (PTSD), and symptoms of an undiagnosed illness manifested by difficulty sleeping and forgetfulness.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bladder. 

8. Entitlement to service connection for a bladder disorder. 

9. Entitlement to service connection for a functional gastrointestinal disorder, to include: an undiagnosed illness manifested by gastritis and heartburn.

10.  Entitlement to an evaluation in excess of 10 percent for small anal fissure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Denver, Colorado in December 2009 and June 2010. 

In July 2015, the Veteran did not appear at a scheduled hearing videoconference hearing before the Board.  Without good cause shown for the failure to appear, the Veteran's request for Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

With regard to the Veteran's claim for a functional gastrointestinal disorder, to include: an undiagnosed illness manifested by gastritis and heartburn, the Board notes that the Veteran's claim for service connection for gastritis was previously denied in rating decisions in March 1998 and July 2004.  In light of the liberalizing law that revised 38 C.F.R. § 3.317 to include a presumption of service connection for functional gastrointestinal disorders, effective August 15, 2011, VA must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).

In July 2010, the RO denied claims of entitlement to service connection for undiagnosed illness manifested by difficulty sleeping and forgetfulness to include depressive disorder and entitlement to service connection for undiagnosed illness manifested by chronic fatigue forgetfulness to include depressive disorder.  The Board notes that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed, to the extent that these claims were previously denied, the petition to reopen these claims is being granted.  Further, the issues are being broadened per Clemons due to the Veteran's description of the symptoms of his condition, regardless of how these  conditions have been diagnosed; accordingly, the reopened claims has been recharacterized as service connection for an undiagnosed illness manifested by chronic fatigue, to include chronic fatigue syndrome and service connection for an acquired psychiatric disorder, to include: a mood disorder, PTSD, and symptoms of an undiagnosed illness manifested by difficulty sleeping and forgetfulness, in order to better encapsulate the Veteran's current condition.

The issues of entitlement to service connection for undiagnosed illness manifested by arthralgia, entitlement to service connection for service connection for an undiagnosed illness manifested by chronic fatigue, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bladder disorder, and entitlement to service connection for a functional gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2004 rating decision declined to reopen claims of entitlement to an undiagnosed illness manifested by arthralgia, an undiagnosed illness manifested by chronic fatigue, and an undiagnosed illness manifested by difficulty sleeping and forgetfulness.  The appellant did not appeal these determinations, and they are final.  

2. A July 2004 rating decision denied the claim of entitlement to service connection for irritable bladder.  The appellant did not appeal this decision, and it is final.

3. Evidence received since the July 2004 rating decision declining to reopen a claim for service connection for an undiagnosed illness manifested by arthralgia relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

4. Evidence received since the July 2004 rating decision declining to reopen a claim for service connection for an undiagnosed illness manifested by chronic fatigue relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

5. Evidence received since the July 2004 rating decision declining to reopen a claim for service connection for an undiagnosed illness manifested by difficulty sleeping and forgetfulness relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

6. Evidence received since the July 2004 rating decision denying service connection for irritable bladder relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

7. For the entire rating period, the evidence indicates that the Veteran's anal fissure has been manifested with symptoms that more closely approximate anal pain, itching, and discomfort, with occasional involuntary bowel movements necessitating the use of a pad, and constant slight leakage.  

8. For the entire rating period, the evidence indicates that the symptoms of the Veteran's anal fissure have not more closely approximated extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.


CONCLUSIONS OF LAW

1. The July 2004 rating decision that declined to reopen the Veteran's claims for service connection an undiagnosed illness manifested by arthralgia, an undiagnosed illness manifested by chronic fatigue, and an undiagnosed illness manifested by difficulty sleeping and forgetfulness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The July 2004 rating decision that denied service connection for irritable bladder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

3. The evidence received since the July 2004 rating decision is new and material, and the claim for service connection for an undiagnosed illness manifested by arthralgia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The evidence received since the July 2004 rating decision is new and material, and the claim for service connection for an undiagnosed illness manifested by chronic fatigue is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The evidence received since the July 2004 rating decision is new and material, and the claim for service connection for an undiagnosed illness manifested by difficulty sleeping and forgetfulness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6. The evidence received since the July 2004 rating decision  is new and material, and the claim for service connection for irritable bladder is reopened  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7. The criteria for an evaluation of 30 percent, but not higher, for small anal fissure have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7335 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requires notice be provided of the type of evidence needed to substantiate the claim, such as, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that a December 2009 letter provided adequate VCAA notice to the Veteran. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA treatment records from the Denver and Omaha VA Medical Centers, VA examinations, and lay evidence.  The Board finds that, cumulatively, the VA examinations dated in May 2010 and February 2015 are adequate because the examinations were performed by medical professionals, and the Board finds that the examinations are sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015). 

New and Material Evidence for Undiagnosed Illnesses

The Veteran in this case was initially denied service connection for an undiagnosed illness manifested by arthralgia, an undiagnosed illness manifested by chronic fatigue, and service connection for an undiagnosed illness manifested by sleeping and forgetfulness in a March 1998 rating decision.  

With regard to an undiagnosed illness manifested by chronic fatigue, the RO noted that the Veteran denied complaints of fatigue during his 1992 VA examination, but he complained of fatigue in his University of Nebraska treatment reports from May 1993 and reported symptoms of fatigue since the fall of 1992 during his February 1997 VA examination.  The February 1997 examiner concluded that the Veteran's fatigue was due to stress, and not his service in the Gulf War.  During his VA examination in November 1997, the examiner concluded that there was insufficient evidence to warrant a diagnosis of a chronic disability to which the complaints of fatigue could be attributed.  Accordingly, the March 1998 rating decision determined that the evidence of record did not demonstrate a chronic diagnosed illness manifested by chronic fatigue in service or subsequent to discharge that warranted service connection.  The Veteran did not appeal this decision, and the March 1998 rating decision became final.  

With regard to an undiagnosed illness manifested by sleeping and forgetfulness, the RO noted that the Veteran's service medical records were negative for complaints of or treatment for any psychiatric condition resulting in difficulty sleeping and forgetfulness.  Outpatient treatment reports from the University of Nebraska were noted to show complaints of difficulty sleeping in May 1993 and December 1996 treatment reports from a private facility showed a diagnosis of major depression.  It was noted that upon examination in November 1997, the VA examiner concluded that the Veteran had a normal mental status exam and that no psychiatric diagnosis was warranted.  The RO determined that there was not objective medical or independently verifiable nonmedical evidence of records showing that the Veteran currently had a chronic undiagnosed illness manifested by difficulty sleeping and
forgetfulness as a result of his service in the Gulf War, and service connection for an undiagnosed illness manifested by sleeping and forgetfulness was denied.  The rating decision was not appealed and became final one year after the Veteran was notified of the decision.  

With regard to an undiagnosed illness manifested by arthralgia or joint pain, the RO noted that the Veteran specifically denied arthritis, rheumatism and bursitis upon separation from service and a June 1992 VA examination was negative for complaints of musculoskeletal problems.  May 1993 complaints of joint aches were noted, but these complaints were noted to be primarily related to the Veteran's knees and assessment of anterior knee pain, probably secondary to extensor mechanism malalignment was provided.  As the November 1997 examiner stated that the examination was negative and concluded that there was insufficient evidence to warrant a diagnosis of a chronic disability of the joints, service connection for an undiagnosed illness manifested by joint pain was denied.  The rating decision was not appealed and became final one year after the Veteran was notified of the decision.   

In correspondence received in December 2003, the Veteran applied to reopen his claim for service connection for undiagnosed illnesses including symptoms of chronic fatigue, joint pain, and sleep deprivation.  In a July 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claims for service connection for an undiagnosed illness manifested by arthralgia, chronic fatigue, or sleeping and forgetfulness.  No appeal was perfected, and the rating decision was final a year after notification to the Veteran.

The evidence at the time of the July 2004 rating decision included: a VA examination reports from June 1992, February 1997, November 1997, April 2004; University of Nebraska outpatient treatment reports dated June 1992 through June 1993; Denver VA medical treatment records from August 1999 to April 2003; and statements received from the Veteran and his mother. 

The evidence received since the July 2004 rating decision, particularly the Veteran's reports of symptoms of joint pain since separation from service, as well as, his statements that he was noted to meet 8 of the 18 tender points for fibromyalgia; relate to the Veteran suffering from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of sings of symptoms such as fibromyalgia.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an undiagnosed illness manifested by arthralgia is reopened.

The evidence received since the July 2004 rating decision, particularly the Veteran's reports of noting having sleeping problems after being in a combat zone, relate to the Veteran suffering from an undiagnosed illness or a medically unexplained sleeping disorder.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an undiagnosed illness manifested by sleeping and forgetfulness is reopened.  Additionally, as the evidence of record asserts that the Veteran's symptoms of chronic fatigue is likely due to his symptoms of difficulty sleeping, the Board finds that the claim for service connection for an undiagnosed illness manifested chronic fatigue is reopened

New and Material Evidence for Irritable Bladder

In this case, service connection for irritable bladder was denied by a July 2004 rating decision on the basis that the evidence did not demonstrate that the Veteran presently was diagnosed with an acute or chronic bladder disorder, nor was there any evidence that the Veteran developed a bladder disability due to his service connected anal fissure.  This rating decision became final one year after notice was provided to the Veteran. 

Since that rating decision, additional evidence has been associated with the claims file.  In July 2013, the Veteran received treatment at the Denver VAMC for recurrent symptoms of urinary frequency and was determined to have either a urinary tract infection or prostatitis.  In October 2013, the Veteran returned for treatment of urinary frequency and was determined not to have a urinary tract infection.  The Board also notes the Veteran's statements in January 2010 that he has suffered symptoms of urinary frequency since his period of active service.  
    
This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides evidence of a condition that has caused symptoms of urinary frequency since his period of active service.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Entitlement to an a Increased Rating for Anal Fissures

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the evidence indicates that the severity of the Veteran's symptoms of his anal fissure has been consistent throughout the appeal period, and a uniform rating is warranted.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's small anal fissure is rated under Diagnostic Code (DC) 7335.  DC 7335 provides that fistula in ano should be rated as impairment of sphincter control.  38 C.F.R. § 4.114 (2015).

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a 10 percent disability rating is warranted for constant slight impairment of sphincter control or occasional moderate leakage. A 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad. A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements. The maximum 100 percent disability rating is warranted for complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's small anal fissure, has been manifested by symptoms of anal pain, itching, and discomfort, occasional involuntary bowel movements necessitating the use of a pad, and constant slight leakage, but not extensive leakage and fairly frequent involuntary bowel movements.  Accordingly, an increased disability rating of 30 percent, but not in excess of 30 percent, for small anal fissure is granted for the period on appeal.  

The symptoms of the Veteran's conditions are reported in VA examinations that were conducted in November 2009, May 2010, and February 2015.  During the November 2009 examination, the examiner noted that Veteran had a superficial fissure, which did not demonstrate pus, blood, or discharge from the rectum.  The examiner diagnosed small superficial anal fissures, with reports of leakage of watery fecal material by history, but not apparent on physical exam.

Upon examination in May 2010, the Veteran did not report any change in his condition.  The examiner noted that examination of the anal/rectal areas revealed no leakage on the Veteran's perianal region or his underwear. There were no external or internal hemorrhoids present.  The examiner noted, however, that while there were no fissures noted on examination, the natural history of these fissures is that they wax and wane and are not always present.  

In February 2015, the VA examiner noted the Veteran's reports that he has trouble with his rectal area, with frequent soiling.  The Veteran reported need to stop and clean himself off at least 3 times a day, especially after walking for about a mile. He has not noticed any bleeding, but he does still have a lot of irritation of his rectal area, associated with 'oozing' of stool.  Impairment of rectal sphincter control with occasional moderate leakage.  The examiner remarked that the Veteran while there was no fissure or fistula currently, the rectal sphincter was very lax.

In his June 2011 Substantive Appeal, the Veteran reported that he was having more than moderate problems with his anal fissures.  He indicated that he wears tissues or toilet paper and that he routinely goes to the restroom to clean himself.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran's anal fissure have been symptomatic with evidence of occasional involuntary bowel movements and constant slight leakage based on lay and medical evidence.  While the Veteran has not been demonstrated to use a pad during the appeal period, the Veteran has reported that he customarily uses tissues or toilet paper as a pad due to costs.  While none of the current VA examiners noted the Veteran's use of a pad, an April 2004 VA examiner noted the Veteran's history of using pads (Tucks) and suppositories for his condition.  

The Board notes that the Veteran is competent to report his use of tissues as a pad and report the occurrence of occasional involuntary bowel movements, as well as, occasional moderate leakage.  The Board finds that these symptoms more closely approximating the criteria for a 30 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that a 30 percent rating is warranted for the entire rating period.  See 38 U.S.C.A. § 5107 (b);  38 C.F.R. §§ 4.3, 4.7 (2015). 

However, the Board does not find that evidence indicates that the Veteran suffers from "excessive leakage" and fairly frequent involuntary bowel movements.  The Board finds that the statements of the Veteran, as well as, the findings reported in November 2009, May 2010, and February 2015, weigh against a finding that the Veteran's condition causes "excessive leakage," and fairly frequent involuntary bowel movements.  Further, while the February 2015 examiner noted that the Veteran's sphincter muscle was very lax, the Board finds that this does not more closely approximate a finding of complete loss of sphincter control.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran has constant slight leakage, and no more than occasional involuntary bowel movements requiring the use of a pad, and does not more closely approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 7332 based on extensive leakage and fairly frequent bowel movements.  See 38 C.F.R. § 4.114, Diagnostic Code 7332-7335.

The Board finds that an increased rating for service-connected anal fistula is not warranted under other potentially applicable provisions of the diagnostic code relating to the digestive system.  Although the Veteran reports related problems with voiding, the Board notes that service connection for a bladder condition has been bifurcated and has been addressed separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  For these reasons, the Board finds that any separate rating for voiding dysfunction will be separately adjudicated related to service connection for a bladder disorder.  

The Board finds that throughout the period on appeal and the evidence supports an increased 30 percent rating for the Veteran's small anal fissure.  The preponderance of the evidence is against the appeal for increased rating in excess of 30 percent; therefore, to that extent the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2015).

The Board finds that this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  In the present case, the Veteran's manifestations are consistent with the applicable diagnostic criteria and have, in fact, been cited in the determination to increase the assigned rating.  As the Veteran's symptoms are contemplated by the rating criteria, the Board finds that referral of the claim for extraschedular consideration is not warranted.  The Board also notes that this disability is currently the Veteran's only service-connected disability.

Finally, the Veteran, who reported working as a cab driver during his February 2015 VA examination, has not asserted that this disability precludes employment, thus not raising a claim for a total disability evaluation based upon individual unemployability.  




ORDER

The application to reopen the claim of entitlement to service connection an undiagnosed illness manifested by arthralgia is granted.

The application to reopen the claim of entitlement to service connection an undiagnosed illness manifested by chronic fatigue is granted.

The application to reopen the claim of entitlement to service connection an undiagnosed illness manifested by difficulty sleeping and forgetfulness is granted.

The application to reopen the claim of entitlement to service connection irritable bladder is granted.

An increased disability rating of 30 percent, but not higher, for small anal fissure is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is required for the Veteran's claims for entitlement to service connection for undiagnosed illness manifested by arthralgia, entitlement to service connection for service connection for an undiagnosed illness manifested by chronic fatigue, service connection for an acquired psychiatric disorder, entitlement to service connection for a functional gastrointestinal disorder, to include: an undiagnosed illness manifested by gastritis and heartburn, and entitlement to service connection for a bladder disorder.  The Board finds that the duty to assist indicates that additional VA medical opinions are necessary regarding the etiology of the symptoms described by the Veteran.   

With regard to the Veteran's claim of entitlement to service connection for undiagnosed illness manifested by arthralgia, the Board finds the VA examinations of record inadequate to resolve the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In May 2010, a VA examiner opined that the Veteran's complaints of joint pain of his bilateral elbows and bilateral knees had a "clear and specific etiology and diagnosis," which resulted in the denial of his claim of entitlement to service connection for undiagnosed illness manifested by arthralgia.  The examiner noted that the Veteran's symptoms related to diagnoses of bilateral elbow strains, a right knee strain, and minimal degenerative joint disease left knee.  The examiner further opined that these diagnoses were not related to the Veteran's service in South West Asia.  The Board finds this medical opinion is inadequate, as it does not address conflicting medical evidence of record and does not address whether any of these diagnosed conditions are related to his period of service, outside of his service in South West Asia.  

Specifically, the Board notes that the examiner did not address the opinion provided by the April 2004 VA examiner, who stated that the Veteran's claimed symptoms of joint pains, except for the left knee, cannot be attributed to a diagnosed illness, and radiographs from that time of the Veteran's bilateral knees were shown to be normal.  This opinion does not indicate that the Veteran's complaints have a "clear and specific etiology and diagnosis."  Additionally, the 2010 opinion does not discuss the Veteran's complaints in May 1993 that he has been suffering from joint aches, primarily associated with the knees, for six months.  The opinion also does not address the Veteran's complaints of lower extremity pain in April 1990, which resulted in x-rays regarding possible shin splints.  Accordingly, the Board finds that a new medical opinion should be obtained, which addresses all relevant evidence of records related to the Veteran's complaints of joint pain since separation from service.   

The Board also finds that the medical opinions of record are inadequate to resolve the issue of service connection for an acquired psychiatric disorder, to include: a mood disorder, PTSD, and symptoms of an undiagnosed illness manifested by difficulty sleeping and forgetfulness and entitlement to service connection for an undiagnosed illness manifested by chronic fatigue, to include chronic fatigue syndrome.  See Barr, 21 Vet. App. at 311.  VA medical opinions provided in May 2010 and February 2013 each indicate that the Veteran's symptoms of difficulty sleeping and fatigue are due to psychiatric disabilities that have not been related to his active service.  The May 2010 VA examiner diagnosed the Veteran with Depressive Disorder, not otherwise specified (NOS) that as likely as not began subsequent to military service and was first treated in 1997.  The examiner stated that the Veteran's symptoms of sleep disturbance and fatigue were likely associated with the diagnosis of depressive disorder, NOS.  The February 2013 VA examiner diagnosed the Veteran with a Mood Disorder, NOS with paranoid, possible psychotic features.  The examiner opined that the Veteran's Mood Disorder was less likely as not associated with his experiences in military service and was as likely as not associated with post-military marital and employment / occupational stressors.  The 2013 examiner also opined that the Veteran's symptoms of sleep disturbance were subsumed by his psychiatric disorder diagnosis.  The examiner indicated that the onset of this condition was the late 1990's to 2000.  

The Board finds these medical opinions are inadequate as they fail to discuss relevant evidence of record, particularly, that the Veteran's medical records indicate that he began reporting symptoms of fatigue, which has been at least as early as May 1993, and the Veteran's February 1997 VA examination indicated that these symptoms were related to insomnia that began in the fall of 1992.  Further, neither the May 2010 examiner or the February 2013 examiner discuss the opinion provided by the February 1997 examiner that stated that the Veteran's symptoms were most consistent with a diagnosis of PTSD.  The Board finds that a new medical opinion should be obtained, which addresses all relevant evidence of records related to the Veteran's complaints of difficulty sleeping, forgetfulness, and symptoms of chronic fatigue since separation from active service.  

The Board also finds that the medical opinions of record are inadequate to resolve the issue of service connection regarding the Veteran's claim for service connection for gastrointestinal symptoms manifested by gastritis and heartburn.  The Board notes that the Veteran's service treatment records from January 1992 indicate that he reported a history of an intestinal infection that began during his service in South West Asia.  On his Report of Medical History" at separation from service, the Veteran reported intestinal trouble related to an intestinal infection, and the examiner noted abdominal symptoms.  In October 1992, he sought treatment for upper quadrant discomfort often associated with nausea; he was reported to have gastritis.  During a May 2010 VA examination, the Veteran reported that since his in-service intestinal infection he has suffered from intermittent nausea that occurs approximately two times per week. There is no relation to meals and no vomiting, no diarrhea, and no anorexia associated with this condition.  He has occasional heartburn and reflux with spicy foods that occurs about three times per month.  The examiner diagnosed the Veteran's condition as heart burn and stated that his condition was less likely than not due to his period of active service.  The examiner indicated that his symptoms are most consistent with heart burn and that he has a hiatal hernia that is the most likely etiology of his heartburn.  The Board notes, however, that during the Veteran's February 1997 VA examination an upper gastrointestinal examination was performed and was found to be normal.  The examiner stated there was no evidence of reflux or hiatal hernia at that time.  The Board finds that a new medical opinion should be obtained that addresses this conflicting evidence of record.  

Finally, the Board finds that a new medical opinion should be obtained related to the Veteran's claim for service connection for a bladder disorder.  In January 2010, the Veteran reported that his bladder condition began in service and has affected him since 1991.  The Veteran's service treatment records indicate that he sought treatment in service for complaints of problems with urinary frequency in July 1988, August 1988, May 1990, January 1991, and reported frequent or painful urination on his April 1992 "Report of Medical History" at separation from service.  Further, a January 1992 treatment record notes the Veteran's prostate to be "boggy."  As the opinion provided in April 2004 only addresses secondary service connection, the Board finds that a medical opinion regarding whether the Veteran's symptoms of urinary frequency are directly related to his in-service symptoms should be obtained.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain any relevant treatment records that have not already been associated with the claim file.

2. Upon completion of the above-directed development, schedule the Veteran for a VA Gulf War Protocol examination with an appropriate examiner.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to address the following: 

a.) Has the Veteran met the diagnosis of fibromyalgia at any point on appeal? 

If not, please discuss whether the Veteran's symptoms of joint pain are at least as likely as not (50 percent probability or more) due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

b.) If the examiner determines that the Veteran's symptoms of the joint pain are either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that this condition was incurred in service?  

Additionally, specifically discuss the Veteran's complaints of joint pain reported in his University of Nebraska treatment records in May and June 1993, as well as, the opinions provided by the April 2004 VA examiner.  

c.) Address whether the Veteran's symptoms of recurrent gastrointestinal symptoms constitute a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder, or are otherwise at least as likely as not related to service.

The examiner is asked to specifically discuss the Veteran's in-service reports of an intestinal infection during active service, his diagnosis of gastritis in October 1992, and his symptoms and findings reported during his February 1997 and May 2010 VA examinations.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any provided opinions.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Schedule the Veteran for a VA mental health examination.  All indicated tests and studies as deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folder and the examination of the veteran, the examiner should address the following: 

a.) Does the Veteran have a current diagnosis of a current psychiatric disorder?

b.) If so, is it at least as likely as not (a 50 percent or greater probability) that it was incurred in or aggravated by his period of active service or manifested itself to a compensable degree within the first year following the appellant's separation from military service?  

The examiner is asked to specifically discuss the Veteran's complaints of sleep disturbance since the fall of 1992, and his documented reports of fatigue in May 1993.  The examiner is also asked to discuss the findings of the February 1997 examiner that stated that the Veteran's symptoms were most consistent with a diagnosis of PTSD.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

4. Schedule the Veteran for an genitourinary examination to determine the nature and likely etiology of any current bladder disorder or urinary dysfunction.  All indicated tests and studies as deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folder and the examination of the veteran, the examiner should address the following:

a.) Does the Veteran have a current diagnosis of a bladder disorder or any disability causing urinary dysfunction?

b.) If so, is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or aggravated by his period of active service or manifested itself to a compensable degree within the first year following the Veteran's separation from military service?  

The examiner is asked to specifically discuss the Veteran's complaints of urinary frequency in July 1988, August 1988, May 1990, January 1991, and reported frequent or painful urination on his April 1992 "Report of Medical History" at separation from service.  

c.) The VA examiner should further opine as to whether it is at least as likely as not that any bladder disorder or any disability causing urinary dysfunction were caused or aggravated (permanently made worse) by any service-connected disability, including the Veteran's service-connected anal fissure.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

5. After any other appropriate development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


